Per curiam.
Upon consideration, we conclude that, for legal purposes, this case and Liberty Nat. Life Ins. Co. v. Houk, 248 Ga. 111 (2) (281 SE2d 583) (1981), are factually indistinguishable. Therefore, we hold that the Court of Appeals was correct in reversing the trial court’s grant of the insurance agent’s and company’s motions for summary judgment under the authority of Liberty Nat., supra.

Judgment affirmed.


All the Justices concur, except Marshall, P. J., who concurs specially, and Weltner, J., who dissents.